         Case 1:20-cv-03862-PGG Document 56 Filed 10/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HEUSIBO DAVIDOV,

                           Plaintiff,
                                                                    ORDER
             - against -
                                                              20 Civ. 3862 (PGG)
EQUIFAX INFORMATION SERVICES,
LLC; and EXPERIAN INFORMATION
SOLUTIONS, INC.,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that this case is stayed until November 15, 2020 for

settlement discussions. By November 15, 2020, the parties are directed to file a joint letter

regarding the status of those settlement discussions.

Dated: New York, New York
       October 15, 2020
